             Case 6:18-bk-06821-KSJ         Doc 397      Filed 09/24/20   Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 In re:                                        )      Case Number 6:18-bk-06821 KSJ
           Don Karl Juravin                    )      Chapter 7
                                               )
                                               )
                 Debtor(s).                    )

           NOTICE OF WITHDRAWAL OF CONTINUANCE OF THE 341 MEETING

          Dennis D Kennedy, trustee of the above captioned debtor estate, hereby withdraw his

notice of continuance of the 341 meeting.

          I HEREBY CERTIFY that a true and correct copy of the Notice of Withdrawal has been

served on this day, via first-class U.S. Mail or electronic notice to:

Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756; Aldo G Bartolone, Jr, Bartolone

Law, PLLC, 1030 North Orange Avenue, Suite 300, Orlando, FL 32801; and the United States

Trustee, 400 West Washington Street, Suite 1100, Orlando, FL 32801.


          Dated: September 24, 2020


                                                        /s/ Dennis D. Kennedy
                                                        Dennis D Kennedy, Trustee
                                                        P O Box 541848
                                                        Merritt Island, FL 32954
                                                        Telephone: (321) 455-9744
                                                        Facsimile: (321) 445-9888
